DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: step 1, step 2, step 3, step 4, step 5, step 6, step 7, and step 8 in paragraphs [0020], [0023-0024], and [0027-0029], are not in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim 1 does not output and does not display the constructed image.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification describes “OOOPDS 3D medical software “in paragraph [0050]. However, the specification does not describe the meaning of OOOPDS and the specification does not describe what OOOPDS stands for. Therefore, the term “OOOPDS” is not clear. The examiner interprets the claim limitation “software of OOOPDS” as “software”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 20140221824 A1) in view of Hall (US 20030181809 A1), and further in view of Liu (US 20170202633 A1).
Regarding to claim 1, Rai discloses a surgical position calibration method ([0007]: a surgical instrument; [0012]: a method for determining calibration parameters of a medical fluoroscopic device; Fig. 1; [0028]: a calibration device 32, a tracking device 44, and a fluoroscope unit 42; [0029]:  computer delivers or receives information, instructions, or data), comprising the following steps: 
Step 1: placing a calibration plate under a C-ARM machine to take a plurality of C-ARM images (Fig. 1; [0033]:  a calibration device is placed in the fluoroscopic field of view and under C-ARM as illustrated in Fig. 1; images of the calibration device 32 are obtained at different positions, preferably at multiple angles and orientations; [0044]: the C-arm and the calibration plate are attached with fluoroTool and plateTool, respectively), the calibration plate provided with a plurality of geometric patterns (Fig. 2; [0030]: the plate is fabricated from metal or plastic; the plate has a number of  holes arranged in a grid-like pattern; Fig. 3; [0034-0035]); 
Step 2: inputting the C-ARM images into a computer to make a plurality of 2D image maps ([0012]: receiving a 2D image; [0029]:  computer delivers or receives information, instructions, or data; [0038]: 2D images obtained from one fluoroscopy projection are received by the processor in computer; 2D rotation and translation (tx, ty) of the calibration device 32; [0041]: its associated 2D images; [0044]: the C-arm and the calibration plate; [0048]: the received fluoro 2D projection images); 

    PNG
    media_image1.png
    132
    224
    media_image1.png
    Greyscale
 center point is shown); 
Step 4: defining the center point of one of the geometric patterns on the calibration plate in one of the 2D image maps as a first reference calibration point ([0012]:  at least one reference marker visible under fluoroscopy; calculate and find a pose of the reference marker based on the position of the calibration device and the position of the fluoroscopic device; [0014]:  a calibration plate has at least one reference marker; calculate a pose of the reference marker; Fig. 2; [0018]: the reference markers of the calibration plate are a plurality of metal beads; Fig. 2; [0030]: find a reference marker; [0038]: the center of the fluoroscopic image mask); 
Step 5: by using the first reference calibration point as a positioning reference point, finding the distance between the center point of each other geometric pattern on the calibration plate and the first reference calibration point ([0030]: three beads are positioned on the plate with unequal distances between them and used as a reference markers);

 Rai fails to explicitly disclose:
to make a translation matrix formula to form a 3D space image map;
placing a surgical instrument;
Step 7: using the translation matrix formula to generate a spatial variation image for the displacement of the surgical instrument; 
Step 8: inputting the spatial variation image to the computer, and combining the spatial variation image with the image of the surgical site to be used in other surgical procedures as a new spatial variation image.
In same filed of endeavor, Hall teaches:
form a 3D space image map (Fig. 2; Fig. 3; [0035]: reconstructed 3D reconstructed image and map as illustrated in Fig. 2 and Fig. 3);
placing a surgical instrument ([0030]: a catheter 11 is introduced into the area of examination, which in this case is the heart);
Step 7: using the translation matrix formula to generate a spatial variation image for the displacement of the surgical instrument ([0014]:  the instrument in the moving heart is visualized by consecutively displaying the 3D reconstructed images and superimposing the 2D X-ray images; [0015]: the 3D reconstructed image is rotated and translated and possibly changed in its projection; [0017]: the 2D X-ray image is moved by means of translation and 
Step 8: inputting the spatial variation image to the computer, and combining the spatial variation image with the image of the surgical site to be used in other surgical procedures as a new spatial variation image ([0021]:if the instrument is automatically segmented from the 2D X-ray image by means of image analysis; the instrument is superimposed over the 3D reconstructed image; Fig. 1; [0032]: the 2D X-ray image 10 is superimposed; catheter 11 is shown in the exact correct position and orientation with respect to vascular tree 14; Fig. 1; [0033]: segment catheter 11 from X-ray image 10 and to superimpose only this catheter over the 3D reconstructed image; Fig. 1; [0033]: segment catheter 11 from X-ray image 10 and to superimpose only this catheter over the 3D reconstructed image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rai to include to form a 3D space image map; placing a surgical instrument; Step 7: using the translation matrix formula to generate a spatial variation image for the displacement of the surgical instrument; Step 8: inputting the spatial variation image to the computer, and combining the spatial variation image with the image of the surgical site to be used in other surgical procedures as a new spatial variation image as taught by Hall. The motivation for doing so would have been to visualize the area of examination 
Rai in view of Hall fails to explicitly disclose: to make a translation matrix formula.
In same field of endeavor, Liu teaches to make a translation matrix formula to form a 3D space image map ([0027]: pre-operative images comprise 3D models processed from pre-operative tomographic data; [0028]: compute a transformation matrices; [0029]: compute a transformation matrices between a pre-operative image space, an intra-operative object/patient space, an intra-operative image space and a peripheral image space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rai in view of Hall to include to make a translation matrix formula to form a 3D space image map as taught by Liu. The motivation for doing so would have been to compute a transformation matrices; compute a transformation matrices between a pre-operative image space, an intra-operative object/patient space, an intra-operative image space and a peripheral image space as taught by Liu in paragraphs [0028-0029].

Regarding to claim 2, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein the new spatial variation image is inputted into a surgical eyeglass worn by a surgeon (Liu; Fig. 5; [0089]: the co-registered image data is presented on the display 110 of wearable imaging and display unit 100; Fig. 4; [0131]: all three image types are 

Regarding to claim 3, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein the geometric patterns are the same repeated geometric patterns (Rai; FIGS. 2-4; [0030]:  beads 34 or holes 36 arranged in a grid-like pattern; holes are repeated as illustrated in Fig. 2 and Fig. 3).

Regarding to claim 4, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein the geometric patterns are circular or triangular patterns (Rai; FIGS. 2-4; [0030]:  beads 34 or holes 36 arranged in a grid-like pattern; holes are circular as illustrated in Fig. 2 and Fig. 3).

Regarding to claim 6, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein the geometric patterns are the same repeated geometric patterns (Rai; FIGS. 2-4; [0030]:  beads 34 or holes 36 arranged in a grid-like pattern).

Regarding to claim 7, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein in Step 1: the plurality of C-ARM images taken includes at least 10 C-ARM images (Hall; Fig. 1; [0028]: an image-taking device 2 for taking two-dimensional X-ray images; it has a C-shaped arm; [0013]: the 3D reconstructed image and the 2D X-ray image or images that is or are to be taken or superimposed show the area of examination in the 
Rai in view of Hall and Liu further discloses wherein in Step 1: the plurality of C-ARM images taken includes at least 10 C-ARM images (Liu; [0084]: video-image sequences; [0120]: capture image or video data; transmission of image or video data; [0127]: video and images are stored at the memory unit of the system 100; [0129]: the depth perception of stereoscopic images and video provide a more realistic training experience of medical procedures such as surgeries).

Regarding to claim 8, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein in Step 5, the translation matrix formula is obtained from positional information of the center point of each geometric pattern detected by a function library and then performed by a mathematical operation (Hall; [0017]: the parameters of the transformation matrix for the transformation of the 2D projection image to the 2D X-ray image are newly calculated and modified in order to increase the level of similarity; [0015]: the 3D reconstructed image is rotated and translated and possibly changed in its projection until its position corresponds to that of the 2D X-ray image; [0017]: the 2D X-ray image is moved by means of translation and/or rotation until the similarities reach a predetermined minimum level of similarity);
Rai in view of Hall and Liu further discloses wherein in Step 5, the translation matrix formula is obtained from positional information of the center point of each geometric pattern 

Regarding to claim 9, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein for obtaining the 3D space image map, 3D structural patterns of the 3D space image are used to generate a 3D virtual space (Hall; [0014]: reconstruct the 3D reconstructed image; [0015]: orient the 3D reconstructed image; Fig. 2; Fig. 3; [0035]: 3D reconstructed image and map as illustrated in Fig. 2 and Fig. 3);
Rai in view of Hall and Liu further discloses wherein for obtaining the 3D space image map, 3D structural patterns of the 3D space image are used to generate a 3D virtual space (Liu; [0133]:  create inner and outer volumes of 3D renderings; [0134]: the pre-operative image data may comprise any 3D volumetric data or tomographic image data; [0135]: the intra-operative fluorescence image complements the 3D pre-operative MRI image that is displayed by the system 100).

Regarding to claim 11, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein in Step 8: the image of the surgical site to be used in other surgical procedures is obtained by an imaging method selected from one of the 

Regarding to claim 12, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, wherein in Step eight: the spatial variation image is combined with the image of the surgical site to be used in other surgical procedures by using an image overlay software of OOOPDS (Hall; [0015]: by means of suitable analytical algorithms; [0017]: suitable computer algorithms; [0021]:if the instrument is automatically segmented from the 2D X-ray image by means of image analysis; the instrument is superimposed over the 3D reconstructed image; Fig. 1; [0032]: the 2D X-ray image 10 is superimposed; catheter 11 is shown in the exact correct position and orientation with respect to vascular tree 14; Fig. 1; [0033]: use suitable object or boundary detection algorithms as part of an image analysis; segment catheter 11 from X-ray image 10 and to superimpose only this catheter over the 3D reconstructed image; Fig. 1; [0033]: segment catheter 11 from X-ray image 10 and to superimpose only this catheter over the 3D reconstructed image).
Rai in view of Hall and Liu further discloses wherein in Step eight: the spatial variation image is combined with the image of the surgical site to be used in other surgical procedures by using an image overlay software of OOOPDS (Liu; [0036]: software that enable topology sampling using a tracked handheld imaging probe or a tracked handheld sensing probe; [0063]: the necessary hardware, software or combination of both to carry out the various functions; [0074]: conduct further computing analysis, access to other software application; [0080]: software suitable for tracking the spatial location of the patient; the software enabling such tracking and registration features may be provided from a remote computer system to the system 100; Fig. 4; [0131]: all three image types are integrated, or superimposed, simultaneously together, so as to form a composite, co-registered .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 20140221824 A1) in view of Hall (US 20030181809 A1), in view of Liu (US 20170202633 A1), and further in view of Seeley (US 20030130576 A1).
Regarding to claim 5, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 1, 
Rai in view of Hall and Liu fails to explicitly disclose wherein the distance ratio between the geometric patterns is set as an equal value.
In same field of endeavor, Seeley teaches wherein the distance ratio between the geometric patterns is set as an equal value ([0052]: the ratio of distances and angles between line segments on the same plane are invariant under perspective projection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rai in view of Hall and Liu to include wherein the distance ratio between the geometric patterns is set as an equal value as taught by Seeley. The motivation for doing so would have been to provide an improved image guided navigation system for a surgical instrument; to make the ratio of distances and angles between line segments on the same plane to be invariant under perspective projection as taught by Seeley in paragraphs [0013] and [0052].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 20140221824 A1) in view of Hall (US 20030181809 A1), in view of Liu (US 20170202633 A1), and further in view of Caluser (US 20180193098 A1).
Regarding to claim 10, Rai in view of Hall and Liu discloses the surgical position calibration method according to claim 8, 
Rai in view of Hall and Liu fails to explicitly disclose wherein the function library is a 3D computer vision library written in C/C++ language.
In same field of endeavor, Caluser teaches wherein the function library is a 3D computer vision library written in C/C++ language ([0043]:  a computer containing a processor 36 that is capable of running instructions compiled in C # and C++ languages. Alternatively, embodiments of the invention can be implemented with any suitable computer language, computer platform and operating system; reconstruct 2D or 3D ultrasound images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rai in view of Hall and Liu to include wherein the function library is a 3D computer vision library written in C/C++ language as taught by Caluser. The motivation for doing so would have been to improve the accuracy in tracking the location of targets or lesions; to reconstruct 2D or 3D ultrasound images; to improve image quality of the retroareolar region as taught by Caluser in paragraphs [0007], [0043], and [0052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616